                                         D: +1 202 974 1508
                                         lbrannon@cgsh.com




                                       February 24, 2020

VIA CM/ECF

Hon. Sarah L. Cave, U.S.M.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18A
New York, NY 10007

       Re: In re Keurig Green Mountain Single-Serve Coffee Antitrust Litig., MDL No. 2542;
       Letter Motion to Compel TreeHouse to Schedule Its 30(b)(6) Deposition

Dear Judge Cave:

        I write on behalf of Defendant Keurig in further support of the above-captioned letter
motion, ECF No. 757 (“Mot.”), and in reply to Plaintiff TreeHouse’s opposition, ECF No. 779
(“Opp’n”). Since Keurig filed its Motion, TreeHouse’s reason for improperly delaying
scheduling its 30(b)(6) deposition has become clear—TreeHouse is now seeking a third
extension of fact discovery, claiming that the extension will “benefit” Keurig because TreeHouse
will agree to schedule the 30(b)(6) deposition if the extension is granted. Opp’n at 3. The Court
should not countenance such tactics. TreeHouse’s motion for an extension of fact discovery,
which TreeHouse filed with Judge Broderick and which Keurig and Plaintiff JBR both oppose,
does not relieve TreeHouse of its discovery obligations.

        TreeHouse has ignored this Court’s order reminding the Parties that all depositions must
be completed before the end of fact discovery on March 19, 2020, and encouraging TreeHouse to
set dates for its 30(b)(6) deposition while negotiations on the topics are ongoing. ECF No. 758.
Keurig sent follow-up requests to TreeHouse following the order, but TreeHouse failed to
respond and still refuses to offer any dates. Ex. A, Emails from L. Danzig, at 2, 3. Instead,
TreeHouse has persisted in following its preferred process, serving 87 pages of written
objections on the date of its choosing, February 21, and then offering to discuss “a schedule for
witnesses on those topics for which TreeHouse is prepared to provide a witness.” Ex. A at 1.
TreeHouse has yet to offer a single date.

       Tellingly, in the interim TreeHouse filed a motion for a fact discovery extension with
Judge Broderick, arguing that the proposed extension “would also benefit Keurig” by providing
Hon. Sarah L. Cave
February 24, 2020
more time for its 30(b)(6) depositions of Plaintiffs, ECF No. 769 at 3, even though Keurig never
sought this supposed “benefit.” 1

         Keurig strongly opposes yet another extension of fact discovery. As discussed in
connection with other recent filings, Keurig has produced more than 3.7 million documents in
this litigation, from the files of 51 custodians and non-custodial sources negotiated by the parties,
plus an additional 7 million pages from other litigations. This is a massive production that has
come at great cost. Plaintiffs have also deposed 46 of Keurig’s employees and 23 third parties to
date, with nearly a month of fact discovery yet remaining, including 11 more depositions just this
week. This is an unprecedented amount of discovery, and even one of the original plaintiffs,
JBR, has acknowledged that enough is enough. TreeHouse cannot help itself to a discovery
extension by refusing to comply with its discovery obligations and schedule its 30(b)(6)
deposition before the discovery cutoff, which is still in effect.

        “[A] deadline is not extended by the filing of a motion; a deadline may only be extended
by order of the Court.” Harnage v. Pillai, No. 3:17CV00355(AWT), 2018 WL 2465355, at *2
(D. Conn. June 1, 2018). There is no justification for TreeHouse’s failure to schedule the
deposition for dates before March 19. Plaintiff JBR served written responses to Keurig’s notice
of its depositions faster than TreeHouse, and both JBR and Plaintiff McLane engaged in
discussions with Keurig about an efficient process regarding their depositions before serving
written responses. 2

       TreeHouse’s suggestion that more than two months’ notice is insufficient for a 30(b)(6)
deposition is meritless. See, e.g., Ballard Marine Constr., Inc. v. EHW Constructors, No. 3:16-
CV-05633-RBL, 2019 WL 1436878, at *2 (W.D. Wash. Apr. 1, 2019) (permitting 30(b)(6)
deposition of a party where “expansive” topics were served five business days before the
deposition date). Keurig first requested dates for its 30(b)(6) deposition of TreeHouse on
January 7. TreeHouse has regularly served substantial 30(b)(6) deposition notices in this case on
much shorter notice—in the last two weeks alone, TreeHouse served 30(b)(6) notices on several
non-parties, including Nestle Waters, Aldi, and Unilever. And just last week, Plaintiff McLane
served its second notice of a 30(b)(6) deposition on Keurig. If Plaintiffs believe a new
deposition of Keurig and depositions of multiple third parties can be accomplished with
approximately one month’s notice, surely twice as much notice is sufficient for TreeHouse.

       TreeHouse tries to avoid these facts by mischaracterizing the circumstances of Plaintiffs’
30(b)(6) depositions of Keurig. But Keurig has already made three different individuals
available to testify as 30(b)(6) witnesses, some over the course of several days, for more than 27

1
 TreeHouse filed this “emergency motion” with Judge Broderick notwithstanding that there is no trial
date and this case was referred to the designated Magistrate Judge for General Pretrial purposes, including
“scheduling, discovery, [and] non-dispositive pretrial motions.” ECF No. 419 (emphasis added).
2
 TreeHouse says that it offered its availability to meet and confer regarding its objections to Keurig’s
30(b)(6) notice, but omits that it did so only after Keurig was forced to file its Motion and then follow up
with TreeHouse twice, and TreeHouse still has not offered a single proposed date. Moreover, counsel for
TreeHouse stated on the record at the 30(b)(6) deposition of Keurig that TreeHouse would cooperate in
scheduling the deposition, then later that same day refused to do so. See Ex. A at 5 (quoting Keurig
30(b)(6) Dep. Tr. (rough draft), Feb. 14, 2020, at 111:1-20).

                                                     2
Hon. Sarah L. Cave
February 24, 2020
hours in total to date. Unlike TreeHouse, Keurig scheduled dates for its 30(b)(6) deposition
while negotiations on topics were ongoing. And the burdensome negotiation process was a
result of TreeHouse’s repeated insistence—over Keurig’s objections—on a needlessly onerous
process to narrow the extremely broad 95-topic notice that TreeHouse served. Mot. at 1-2. That
TreeHouse started this process earlier and made it extremely cumbersome does not mean that
two months’ notice to TreeHouse is insufficient.

        Finally, TreeHouse’s claim that the motion is not ripe is inconsistent with the Court’s
rules. Keurig repeatedly requested a meet and confer and TreeHouse repeatedly refused. Keurig
then informed TreeHouse that it would request a conference with the Court on this issue, Ex. A
at 8, and TreeHouse continued to refuse to meet and confer, see Ex. A at 4, 6, 9. If TreeHouse
were correct about ripeness, then a party could simply refuse to meet and confer indefinitely and
the other party could never seek relief. Moreover, TreeHouse does not dispute that there is
impasse on this issue.

       With each passing day, Keurig is prejudiced by TreeHouse’s delay in scheduling its
deposition. Keurig respectfully requests that the Court compel TreeHouse to cooperate with
Keurig to promptly schedule its 30(b)(6) deposition for dates prior to the March 19 close of fact
discovery.



                                            Respectfully submitted,

                                            /s/ Leah Brannon

                                            Leah Brannon

Attachment

cc: All Counsel of Record (via ECF)




                                                3
